Citation Nr: 1221165	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for diabetes mellitus, type II.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Diabetes did not manifest in service or for many years thereafter, and is not related to service or a service connected disability.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case (SSOC), when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a June 2008 letter, prior to the date of the issuance of the appealed October 2008 rating decision.  The June 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the Veteran's claims.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Pertinent medical evidence associated with the claims file consists of service, private and VA treatment records, and the Veteran's June 2008 VA examination.  

In a May 2012 Appellant's Brief, the Veteran's representative contended that the June 2008 VA examiner did not evaluate his claimed diabetes disability adequately and thus, a new examination was needed.  While the Board notes the Veteran and his representative's contentions regarding the adequacy of his June 2008 VA examination, the Veteran gave an accurate history regarding the disability at issue and recounted his relevant symptomatology for the disability.  After receiving this information, the examiner performed a thorough physical and conducted necessary diagnostic tests related to the Veteran's disability.  The examiner documented these actions in detail in his examination report. 

As such, the Board finds that the June 2008 VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In addition to the above principles relating to service connection on a direct and secondary incurrence basis, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service in veterans who served on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). Moreover, veterans who served in Vietnam or in Korea between April 1, 1968 and August 31, 1971 (in certain units near the DMZ) are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii); 76 Fed. Reg. 4245 -01 (Jan. 25, 2011).  Certain diseases associated with Agent Orange exposure, including Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), are presumed to have been incurred in service if they manifested to a compensable degree at any time after service in veterans who were exposed to Agent Orange.  38 U.S.C.A. §§ 1116(a) (1), (2); 38 C.F.R. §§ 3.307(a), 3.309(e). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 




Factual Background and Analysis

The Veteran's service treatment records are negative for complaints, signs or treatments of diabetes mellitus.

A September 2004 VA treatment note reported that the Veteran had mild diabetes and a "significant" family history of diabetes.

The Veteran underwent a VA examination in June 2008.  The examiner noted that the Veteran was first diagnosed with diabetes in 2006 as a physical examination demonstrated elevated glucose levels.  He denied current insulin use and was on a restricted diet.  He had difficulty losing weight secondary to his preexisting back and joint problems.  He denied restriction of activities to prevent hypoglycemia.  He denied restriction of activities but reported that he did not do aerobic exercises secondary to his back problems.  The diagnosis was diabetes type II which was well controlled at this time without complications.  

The Veteran underwent a VA genitourinary examination in July 2008.  The examiner noted that the Veteran had a history of obesity, diabetes, neuropathy and erectile dysfunction.  His hypertension started around 1998 and his diabetes began in 2004 or earlier.  He noted that the Veteran's diabetes most likely started prior to 2004 and he started on oral medication in 2007.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus to include as secondary to a service-connected orthopedic disabilities is not warranted.

While the Veteran contends that his diabetes mellitus disability was caused by his service-connected orthopedic disabilities, the claim must still fail as the competent medical evidence shows that the Veteran's diabetes mellitus disability is not related to service, to include as secondary to his orthopedic disabilities.  

The Board initially notes that there is no evidence of record that demonstrates that the Veteran set foot in Vietnam and the Veteran does not claim that he served in Vietnam or particular areas of Korea.  There is, thus, no presumption of herbicide exposure and the Veteran is not entitled to presumptive service connection for diabetes mellitus on the basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  

The Board's review of the evidence also reflects that diabetes mellitus did not manifest within the one year presumptive period for chronic diseases and the Veteran and is therefore not eligible for service connection on a presumptive basis for Type 2 diabetes.  On the contrary, the evidence reflects that there were neither symptoms of diabetes nor a diagnosis of this disease until many years after service.  Specifically, the June 2008 VA examination report indicated that the Veteran's diabetes was first diagnosed in 2006.  While the July 2008 VA genitourinary examiner noted that the diabetes most likely existed prior to 2004, VA treatment records and VA examinations prior to 2004 do not demonstrate increased glucose levels or a diagnosis of diabetes.  A September 2004 VA treatment note reported elevated lipid levels and mild diabetes which was the first indication of diabetes in the record.

The above evidence reflects that the Veteran was not diagnosed with diabetes of any kind, and indeed was specifically found not to have diabetes or endocrine symptoms, until many years after service.  Consequently, to the extent that the Veteran has been diagnosed with the chronic disease of diabetes mellitus, such disease did not manifest within the one year presumptive period and the Veteran did not have symptoms that were later indicated to be early manifestations of this disease.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994). Consequently, entitlement to service connection for diabetes mellitus is not warranted on a presumptive basis. 

Additionally, the Board again notes that the Veteran does not contend that his diabetes mellitus occurred within the one year presumptive period nor does he assert that his diabetes was directly incurred by his service.  Rather, the Veteran specifically claims that his current diabetes mellitus is a result of his service-connected orthopedic conditions which have resulted in him being unable to exercise.  As a result of this inability to exercise, he has obesity which has resulted in his diabetes.  

The Board notes that the Veteran is currently service-connected for adjustment disorder at a 30 percent disability rating, a left total knee replacement at a 30 percent disability rating, degenerative joint disease of the right ankle at a 20 percent disability rating, post operative residuals of a right knee disability at a 10 percent disability rating, arthritis of the left ankle at a 10 percent disability rating, a right hip disability at a 10 percent disability rating, degenerative disc disease of the lumbar spine at a 10 percent disability rating and left hip bursitis at a 10 percent disability rating.

While aware of the difficulties imposed on his ability to exercise as a result of the Veteran's service-connected orthopedic disabilities, the Board finds that there is no evidence that the Veteran's current diabetes is or may be associated with service or his only service connected orthopedic disabilities.  As noted, the Veteran has not alleged that he had symptoms of diabetes or that he had continuity of diabetes symptomatology, and the above evidence reflects that he was specifically found not to have diabetes until 2004.  There is thus no evidence that the Veteran had a chronic disease in service or continuity of symptomatology.  

Regarding entitlement to service connection on a secondary basis, none of the VA treatment notes containing diagnoses of diabetes indicate that this disease is or may be associated with service or a service-connected orthopedic disability.  The only such evidence is the conclusory generalized lay statement suggesting that his diabetes could be related to service, a service connected disability, or his obesity, and this is insufficient by itself to warrant service connection or another VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  Consequently, entitlement to service connection for diabetes mellitus is not warranted on a direct or secondary basis.

Not only do none of the VA treatment records indicate that diabetes is or may be associated with service or a service-connected orthopedic disability, but a September 2004 treatment note described a "significant" family history of diabetes.

Moreover, neither the Veteran nor his representative has identified, presented, or alluded to the existence of a medical opinion that establishes a relationship between diabetes mellitus and to his service-connected orthopedic disabilities.

The Board parenthetically notes that in April 2004, the Veteran filed a claim for service connection for weight gain as secondary to his service-connected orthopedic disabilities.  In denying this claim in a December 2005 rating decision, the RO noted that as far as the Veteran's claim that his orthopedic disabilities hindered him from exercising, this hindrance was incorporated in the compensation structure of his service-connected orthopedic disabilities.

As there is no competent opinion linking the current disability to service or a service-connected orthopedic disability, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for diabetes mellitus.

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his diabetes mellitus disability is related to his service-connected orthopedic disabilities as they have rendered him unable to exercise.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed diabetes and service-connected orthopedic disabilities, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


